Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 26




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  VICTOR ARIZA,

         Plaintiff,

  vs.

  CHROME HEARTS LLC,
  a foreign limited liability company,

         Defendant.
   ________________________________/

                                            COMPLAINT

         Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant CHROME

  HEARTS LLC, a foreign limited liability company, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This further is an action for declaratory and injunctive relief, attorney’s fees, costs, and

  expenses for lawful discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C. §794,

  et seq. (“Rehab Act”). This is also an action for declaratory and injunctive relief to prevent the

  continuing act of trespass against the Plaintiff’s personal property and for compensatory damages

  to Plaintiff for such trespass. Remedies provided under common law for trespass are not exclusive

  and may be sought in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331, and the provisions of the ADA and the Rehab Act. Plaintiff seeks declaratory and

  injunctive relief pursuant to 28 U.S.C. §§2201 and 2202. In addition, this Court has supplementary

  jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 26




         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

  and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

  (“ADAAA”), and as defined by the Rehab Act. Indeed, Plaintiff is expressly authorized to bring

  this case under the Rehab Act, 29 U.S.C. §§794(a)(2) and 794(b)(3)(A), and under Section 505-f

  the Rehab Act which enforces Section 504 of the Rehab Act, 29 U.S.C. §§794 and 794a,

  incorporating the rights and remedies set forth in Title VI of the Civil Rights Act of 1964, 42

  U.S.C. §2000d, et seq.

         5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

  from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

  significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

  in performing one or more major life activities, including, but not limited to, seeing, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h). Plaintiff is also an otherwise qualified

  individual with a disability who has been denied the benefits of a program or activity receiving

  federal financial assistance and is thus covered by the Rehab Act, 29 U.S.C. §794(a).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software. Screen reader software translates

  the visual internet into an auditory equivalent. At a rapid pace, the software reads the content of a

  webpage to the user. “The screen reading software uses auditory cues to allow a visually impaired

  user to effectively use websites. For example, when using the visual internet, a seeing user learns



                                                    2
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 26




  that a link may be ‘clicked,’ which will bring her to another webpage, through visual cues, such

  as a change in the color of the text (often text is turned from black to blue). When the sighted user's

  cursor hovers over the link, it changes from an arrow symbol to a hand. The screen reading

  software uses auditory—rather than visual—cues to relay this same information. When a sight

  impaired individual reaches a link that may be ‘clicked on,’ the software reads the link to the user,

  and after reading the text of the link says the word ‘clickable.’…Through a series of auditory cues

  read aloud by the screen reader, the visually impaired user can navigate a website by listening and

  responding with her keyboard.” Andrews v. Blick Art Materials, LLC, 17-CV-767, 2017 WL

  6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

         7.      Defendant is a foreign limited liability company authorized to do business and

  doing business in the State of Florida. Defendant owns and operates a chain of beauty stores

  selling to the public fragrances and accessories, including one of the stores Plaintiff intended to

  patronize at 4025 Northeast 2nd Avenue, Miami, Florida. Defendant also owns, leases, leases to,

  or operates a business in Miami-Dade County, Florida that is the recipient of federal financial

  assistance. See Exhibit “A” attached hereto.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet. Because he is significantly and

  permanently blind and visually disabled, in order to effectively communicate and comprehend

  information available on the internet and thereby access and comprehend websites, Plaintiff uses

  commercially available screen reader software to interface with the various websites.




                                                    3
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 26




         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates a chain of beauty stores selling fragrances and accessories under the name “Chrome

  Hearts.” Each Chrome Hearts store is open to the public. As the owner and operator of these retail

  stores, Defendant is defined as a place of “public accommodation" within meaning of Title III

  because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

  clothing store, hardware store, shopping center, or other sales or rental establishment,” per 42

  U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

  is a place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant     controls,   maintains,    and/or   operates    an   adjunct    website,

  https://www.chromehearts.com (hereinafter the “Website”). One of the functions of the Website

  is to provide the public information on the locations of Defendant’s stores that sell its products

  nationwide and within the State of Florida. Defendant also sells to the public its merchandise

  through the Website, which acts as a point of sale for Defendant’s network of physical stores.

         13.     The Website also services Defendant’s physical stores by providing information on

  their available merchandise, tips and advice, editorials, sales campaigns, events, and other

  information that Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to secure information about the

  locations of Defendant’s physical stores, purchase merchandise also available for purchase in and

  through the physical stores, pick-up items purchased online at the physical store locations, and

  sign up for an electronic emailer to receive online offers, benefits, exclusive invitations, and

  discounts for use both online and in the physical stores, the Website is an extension of, and gateway



                                                   4
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 26




  to, the goods, services, privileges, and advantages of Defendant’s physical stores, which are places

  of public accommodation under the ADA. As an extension of and service, privilege, and advantage

  provided by a place of public accommodation as defined under the ADA, the Website is an

  extension of the services, privileges, and advantages made available to the general public by

  Defendant at and through its brick-and-mortar locations and businesses. Furthermore, the Website

  is a necessary service and privilege of Defendant’s physical stores in that, as a point of sale for

  Defendant’s stores, it enables users of the Website to make online purchases of Defendant’s

  merchandise that is available in its physical stores.

         15.      Because the public can view and purchase Defendant’s merchandise and goods

  through the Website that is also offered for sale in Defendant’s physical stores, thus having the

  Website act as a point of sale for Defendant’s products sold in the physical stores, and because the

  Website allows the public the opportunity to pick-up the items purchased online at the physical

  stores and sign up for an electronic emailer to receive online offers, benefits, exclusive invitations,

  and discounts for use online and in the physical stores, the Website is an extension of, and gateway

  to the physical stores, which are places of public accommodation pursuant to the ADA, 42 U.S.C.

  §12181(7)(E).     As such, the Website is a necessary service, privilege, and advantage of

  Defendant’s brick and mortar stores that must comply with all requirements of the ADA, must not

  discriminate against individuals with visual disabilities, and must not deny those individuals the

  same full and equal enjoyment of the goods, services, privileges, and advantages afforded to the

  non-visually disabled general public both online and in the physical stores.

         16.      At all times material hereto, Defendant was and still is an organization owning,

  operating, and controlling the Website. Since the Website is open to the public through the internet

  and is connected to Defendant’s physical restaurants as a point of sale of merchandise sold by



                                                    5
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 26




  Defendant and its network of physical restaurants, the Website is a necessary service, privilege,

  and advantage of Defendant’s brick-and-mortar stores that must comply with all requirements of

  the ADA, must not discriminate against individuals with visual disabilities, and must not deny

  those individuals the full and equal enjoyment of the goods, services, privileges, and advantages

  afforded the non-visually disabled public both online and in the physical stores. As such,

  Defendant has subjected itself and the Website to the requirements of the ADA. In addition, as a

  recipient of federal financial assistance, Defendant has subjected itself and all of its operations,

  programs, and activities, including its Website, to the requirements, prohibitions, and anti-

  discrimination provisions of the Rehab Act.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers are removed or remedied,

  Defendant’s physical stores (including the store located at 4025 Northeast 2nd Avenue, Miami,

  Florida), and to search for the brick and mortar stores, check store hours and merchandise pricing,

  purchase merchandise, and sign up for an electronic emailer to receive offers, benefits, exclusive

  invitations, and discounts for use at the Website or in Defendant’s physical stores.

         18.     The opportunity to shop and pre-shop Defendant’s merchandise and sign up for an

  electronic emailer to receive online offers, benefits, exclusive invitations, and discounts for use

  both online and in the physical stores from his home are important and necessary accommodations

  for Plaintiff because traveling outside of his home as a blind and visually disabled individual is

  often difficult, hazardous, frightening, frustrating and confusing experience. Defendant has not

  provided its business information in any other digital format that is accessible for use by blind and

  visually impaired individuals using the screen reader software.




                                                   6
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 26




         19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

  to compare features, discounts, promotions, and prices.

         20.     During the month of February 2021, Plaintiff attempted on a number of occasions

  to utilize the Website to browse through the merchandise and online offers to educate himself as

  to the merchandise, sales, discounts, and promotions being offered, and with the intent of making

  a purchase through the Website or at one of the Defendant’s stores.

         21.     Plaintiff utilizes screen reader software that allows individuals who are blind and

  visually disabled to communicate with websites. However, Defendant’s Website contains access

  barriers that prevent free and full use by blind and visually disabled individuals using keyboards

  and available screen reader software. These barriers are pervasive and include, but are not limited

  to:

                 a. Mislabeled homepage link;

                 b. Site function such as navigation menu is not labeled to integrate with a screen
                    reader;

                 c. Product price is not labeled to integrate with a screen reader; and

                 d. Product detail is not labeled to integrate with the screen reader.

         22.     The Website also lacks prompting information and accommodations necessary to

  allow blind and visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties communicating with, the Website.




                                                   7
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 26




  However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

  on the Website.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded as he is unable to participate in the same online and in store shopping experience,

  with the same access to the merchandise, sales, discounts, and promotions, as provided at the

  Website and in the physical stores as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendant’s physical stores and to use the Website to

  purchase and access merchandise in the physical stores, but he is unable to fully do so as he is

  unable to effectively communicate with Defendant and its physical stores due to his severe

  blindness and visual disability and the Website’s access barriers. Thus, Plaintiff, as well as others

  who are blind and with visual disabilities, will suffer continuous and ongoing harm from

  Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless properly

  enjoined by this Court.

         26.     Because the Website clearly provides support for and is directly connected with

  Defendant’s retail stores for its goods, operation, and use, and thus is a necessary extension,

  service, privilege, advantage, and accommodation of Defendant’s brick and mortar stores for the

  purchase of Defendant’s merchandise, the Website must comply with all requirements of the ADA,

  must not discriminate against individuals with disabilities, and must not deny those individuals the

  same full and equal enjoyment of the goods, services, privileges, advantages, and access to

  Defendant’s merchandise as are afforded the non-visually disabled public both online and in the

  physical stores, which are places of public accommodation subject to the requirements of the ADA.

  In addition, because Defendant is a recipient of federal funds, Defendant is also subject to the



                                                   8
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 26




  requirements of the Rehab Act and must not discriminate against qualified or otherwise qualified

  individuals with disabilities in any and all of its “programs and activities”, including the Website.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     Defendant has not created and instituted a Specialized Customer Assistance line or

  service or email contact mode for customer assistance for the visually disabled.

          35.     Defendant has not created and instituted on the Website a page for individuals with

  disabilities, nor displayed a link and information hotline, nor created an information portal

  explaining when and how Defendant will have the Website, applications, and digital assets

  accessible to the visually disabled or blind community.



                                                   9
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 10 of 26




            36.   The Website does not meet the Web Content Accessibility Guidelines (“WCAG”)

   2.0 Level AA or higher versions of web accessibility.

            37.   Defendant has not disclosed to the public any intended audits, changes, or lawsuits

   to correct the inaccessibility of the Website to visually disabled individuals who want the safety

   and privacy of purchasing Defendant’s merchandise offered on the Website online from their

   homes.

            38.   Thus, Defendant has not provided full and equal enjoyment of the goods, services,

   facilities, privileges, advantages, accommodations, programs, and activities provided by and

   through the Website in contravention of the ADA and the Rehab Act.

            39.   Further, public accommodations under the ADA must ensure that their places of

   public accommodation provide effective communication for all members of the general public,

   including individuals with visual disabilities such as Plaintiff. Likewise, under the Rehab Act,

   public accommodations and companies that receive federal financial assistance must not

   discriminate against disabled persons and are required to make the facilities, programs, or activities

   they operate fully and readily accessible to persons with disabilities.

            40.   The broad mandate of the ADA is to provide an equal opportunity for individuals

   with disabilities to participate in and benefit from all aspects of American civic and economic life.

   That mandate extends to internet shopping websites such as the Website at issue in the instant

   action. In addition, Congress enacted the Rehab Act to enforce the policy of the United States that

   all programs, projects and activities receiving federal assistance " ... be carried out in a manner

   consistent with the principles of ... inclusion, integration and full participation of the individuals

   [with disabilities]." 29 U.S.C. §701(c)(3).




                                                    10
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 11 of 26




          41.     Defendant is, and at all relevant times has been, aware of the barriers to effective

   communication within the Website which prevent individuals with visual disabilities from the

   means to comprehend information presented therein.

          42.     Defendant is, and at all relevant times has been, aware of the need to provide full

   access to all visitors to the Website.

          43.      The barriers that exist on the Website result in discriminatory and unequal

   treatment of individuals with visual disabilities such as Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

   to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

   in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

   violations.

          46.     Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

   pursuant to 28 U.S.C. §§2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

   has agreed to pay them a reasonable fee for their services.

                                            Trespass Violations

          48.     Plaintiff utilizes his computer to access websites such as Defendant’s Website.

          49.     Plaintiff uses his computer as a method of conveyance of his personal information.

   Plaintiff stores his personal information and retains his browsing history on his computer.

          50.     Based upon a review of the Website, when a user accesses the Website, Defendant

   places software on the Plaintiff’s personal computer and hard drive, without the user’s advance



                                                     11
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 12 of 26




   consent or knowledge. It is also clear that Defendant has used browser cookies to identify websites

   that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

          51.        Defendant informs the Website user that the user’s personal information and

   browsing history is collected and is used for targeted marketing and advertising.

          52.       Because of his blindness, Plaintiff was unable to fully and meaningfully

   comprehend the Website; therefore, Plaintiff had no choice as to, and likewise no knowledge of,

   Defendant’s installation of the data and information gathering and tracking software, and the

   collection of his browsing history, that was placed on his computer and its hard drive, which in

   fact occurred.

          53.       Through its Website, Defendant thus has committed a trespass against the Plaintiff

   by the Website’s placement of information gathering and tracking software on Plaintiff’s computer

   without Plaintiff’s knowledge or prior consent.

                                COUNT I – VIOLATION OF THE ADA

          54.       Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          55.       Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

   because it provides the general public with the ability to locate and learn about Defendant’s store,

   acts as a point of sale for Defendant’s physical stores by allowing users to purchase merchandise

   that is also available for purchase in the physical stores, allows users to pickup online purchases

   from Defendant’s physical stores, and allows users to sign up for an electronic emailer to receive

   online offers, benefits, exclusive invitations, and discounts for use both online and in the physical

   stores. The Website thus is an extension of, gateway to, and necessary service, privilege, and

   advantage of Defendant’s physical stores, one or more of which Plaintiff intended to patronize.

   Further, the Website also serves to augment Defendant’s physical stores by providing the public



                                                      12
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 13 of 26




   information on the location of the stores and by educating the public as to Defendant’s available

   products sold through the Website and in the physical stores. The Website thus is necessary for

   Plaintiff to fully enjoy and have access to all of the goods, services, privileges, and advantages

   being offered by Defendant both online and in its physical stores.

          56.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          57.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          58.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          59.     Defendant’s Website must comply with the ADA, but it does not as specifically

   alleged hereinabove and below.



                                                    13
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 14 of 26




          60.     Because of the inaccessibility of the Website, individuals with visual disabilities

   are denied full and equal enjoyment of the information, goods, and services that Defendant has

   made available to the public on its Website and in its physical stores in violation of 42 U.S.C.

   §12101, et seq., and as prohibited by 42 U.S.C. §12182, et seq.

          61.     The Website was subsequently visited by Plaintiff’s expert in February 2021, and

   the expert determination was that the same access barriers that Plaintiff had initially encountered,

   as well as numerous additional access barriers, existed. Defendant thus has made insufficient

   material changes or improvements to the Website to enable its full use, enjoyment, and

   accessibility for blind and visually disabled persons such as Plaintiff. Defendant also has not

   disclosed to the public any intended audits, changes, or lawsuits to correct the inaccessibility of

   the Website to visually disabled individuals, nor has it posted on the Website a conspicuous and

   effective “accessibility” notice, statement, or policy to provide blind and visually disabled persons

   such as Plaintiff with a viable alternative means to access and navigate the Website. Defendant

   thus has failed to make reasonable modifications in its policies, practices, or procedures when such

   modifications are necessary to afford goods, services, facilities, privileges, advantages, or

   accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

   viable and effective “accessibility” notice, policy, or statement and the numerous access barriers

   as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite

   Exhibit “B” and the contents of which are incorporated herein by reference, continue to render the

   Website not fully accessible to users who are blind and visually disabled, including Plaintiff.

          62.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.




                                                    14
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 15 of 26




           63.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           64.     There are readily available, well established guidelines on the internet for making

   websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but are not limited to, adding alt-text to graphics and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendant’s business nor would it result in an

   undue burden to Defendant.

           65.     Defendant has violated the ADA – and continues to violate the ADA – by denying

   access to the Website, and hence its connected physical stores, by individuals, such as Plaintiff,

   with visual disabilities who require the assistance of interface with screen reader software to

   comprehend and access internet websites. These violations within the Website are ongoing.

           66.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

           67.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

           68.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                    15
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 16 of 26




   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

          69.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          70.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

          71.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Website that is an extension, service, privilege, and advantage of, and critical and

   necessary point of sale for, Defendant’s brick and mortar stores, Plaintiff has suffered an injury in

   fact by being denied full access to and enjoyment of the goods, services, privileges, and advantages

   of Defendant’s physical stores.

          72.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

   ongoing disability discrimination.

          73.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief; including an order to:

          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Website to a functional statement as to the

   Defendant’s policy to ensure persons with visual disabilities have full and equal enjoyment of the




                                                    16
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 17 of 26




   services, facilities, privileges, advantages, and accommodations offered in Defendant’s physical

   stores through the Website.

          b) Require Defendant to take the necessary steps to make the Website readily accessible

   to and usable by blind and visually disabled users, and during that time period prior to the

   Website’s being readily accessible, to provide an alternative method for individuals with visual

   disabilities to access the information available on the Website until such time that the requisite

   modifications are made, and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual disabilities will be able to effectively communicate with the Website for purposes of

   viewing and locating Defendant’s physical stores and becoming informed of and purchasing

   Defendant’s merchandise online, and during that time period prior to the Website’s being designed

   to permit individuals with visual disabilities to effectively communicate, to provide an alternative

   method for individuals with visual disabilities to effectively communicate for such goods and

   services made available to the general public through the Website and the physical stores.

          74.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Website is in violation of the ADA;

          B. An Order requiring Defendant, by a date certain, to update the Website, and continue

                to monitor and update the Website on an ongoing basis, to remove barriers in order that



                                                    17
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 18 of 26




            individuals with visual disabilities can access, and continue to access, the Website and

            effectively communicate with the Website to the full extent required by Title III of the

            ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

            disabled logo within the Website, wherein the logo 1 would lead to a page which would

            state Defendant’s accessibility information, facts, policies, and accommodations. Such

            a clear display of the disabled logo is to ensure that individuals who are disabled are

            aware of the availability of the accessible features of the Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

            accessibility by implementing a website accessibility coordinator, a website application

            accessibility policy, and providing for website accessibility feedback to ensure

            compliance thereto;

         E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

            procedures toward persons with disabilities, for such reasonable time to allow

            Defendant to undertake and complete corrective procedures to its Website;

         F. An Order directing Defendant, by a date certain, to establish a policy of web

            accessibility and accessibility features for the Website to ensure effective

            communication for individuals who are visually disabled;

         G. An Order requiring, by a date certain, that any third-party vendors who participate on

            Defendant’s Website to be fully accessible to the visually disabled;




   1
                     or similar.

                                                 18
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 19 of 26




             H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

                   provide mandatory web accessibility training to all employees who write or develop

                   programs or code for, or who publish final content to, the Website on how to conform

                   all web content and services with ADA accessibility requirements and applicable

                   accessibility guidelines;

             I. An Order directing Defendant, by a date certain and at least once every three months

                   thereafter, to conduct automated accessibility tests of the Website to identify any

                   instances where the Website is no longer in conformance with the accessibility

                   requirements of the ADA and any applicable accessibility guidelines, and further

                   directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

                   counsel for review;

             J. An Order directing Defendant, by a date certain, to make publicly available and directly

                   link from the Website homepage, a statement of Defendant’s Accessibility Policy to

                   ensure the persons with disabilities have full and equal enjoyment of the Website and

                   shall accompany the public policy statement with an accessible means of submitting

                   accessibility questions and problems;

             K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

             L. Such other and further relief as the Court deems just and equitable.

                      COUNT II – VIOLATION OF THE REHABILITATION ACT

             75.      Plaintiff re-alleges paragraphs 1 through 47 and 61 though 64 as if set forth fully

   herein.

             76.      As more specifically set forth above, Defendant has violated the Rehab Act by

   failing to interface its website with software utilized by visually impaired individuals. Thus,



                                                       19
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 20 of 26




   Defendant has violated the following provisions either directly or through contractual, licensing

   or other arrangements with respect to Plaintiff and other similarly situated individuals solely by

   reason of their disability:

           a)      By excluding Plaintiff from participation in and denying him the benefits of or

   subjecting him to discrimination under any program or activity receiving federal financial

   assistance, Defendant has violated the Rehab Act;

           b)      Congress enacted the Rehab Act to enforce the policy of the United States that all

   programs, projects and activities receiving federal assistance " ... be carried out in a manner

   consistent with the principles of ... inclusion, integration and full participation of the individuals

   [with disabilities]." 29 U.S.C. Section 701 (c)(3);

           c)      Defendant is a recipient of federal financial assistance bringing it under the Rehab

   Act which prohibits discrimination against qualified or otherwise qualified individuals in the

   recipient's "programs or activities" as set forth in Exhibit “A” and the contents of which are

   incorporated herein by reference;

           d)      Section 504 of the Rehab Act prohibits recipients of federal funding from

   discriminating against disabled persons and requires that facilities, programs, or activities operated

   by a federally funded entity be readily accessible to persons with disabilities;

           e)      The Rehab Act defines "program or activity" as all of the operations of the entire

   corporation, partnership, or other private organization, or sole proprietorship as a whole which

   receives and distributes federal financial assistance. Defendant's website and its content is a

   "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A);

           f)      Plaintiff was denied access to Defendant's website solely by reason of his disability.

   This denial of access to Defendant's "program or activity" subjected Plaintiff to discrimination,



                                                    20
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 21 of 26




   excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits

   of Defendant's Website, a service available to those persons who are not blind. As of this filing,

   the Website remains inaccessible to qualified or otherwise qualified persons;

          g)      The international website standards organization, WC3, has published widely-

   accepted guidelines ("WCAG 2.0 and WCAG 2.1 AA") for making digital content accessible to

   individuals with disabilities. These guidelines have been endorsed the United States Department

   of Justice and by Federal Courts and the United States Access Board; and,

          h)      Defendant has engaged in unlawful practices in violation of Section 504 of the

   Rehab Act, 29 U.S.C. §794 since it launched the Website. These practices include, but are not

   limited to, denying Plaintiff, an individual with a disability who, with or without reasonable

   modifications to the rules, policies, or practices, the removal of communication barriers, or the

   provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt

   of services to participate in programs or activities provided by Defendant.

          77.     Defendant has acted with deliberate indifference to the applicable provisions of the

   Rehab Act in regards to the unlawful practices described herein because Defendant is fully aware

   of the inaccessible features of its Website and has failed to remediate the Website to make it

   equally accessible to persons with visual disabilities. Defendant knew that harm to a federally

   protected right was substantially likely and it failed to act on that likelihood when it failed to

   remediate its Website. Defendant knew this, and on information and belief, a person with authority

   with Defendant to order the remediation of the Website made a deliberate choice not to remediate

   and to continue to offer the inaccessible Website to its customers and potential customers knowing

   that the Website was, and continues to be, inaccessible to the blind and visually disabled.




                                                    21
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 22 of 26




          78.     Plaintiff would like to be a customer at Defendant's brick and mortar store locations

   but before he goes to any of Defendant’s stores, he would like to determine what is available for

   his purchasing, what promotions are being offered, and what new items are currently available. In

   that regard, Plaintiff continues to attempt to utilize the Website and/or plans to continue to attempt

   to utilize the Website on a regular basis to make selections for purchasing online or in the stores.

          79.     Plaintiff is continuously aware of the violations at Defendant's Website and is aware

   that it would be a futile gesture to attempt to utilize the Website as long as those violations exist

   unless he is willing to suffer additional discrimination.

          80.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

   result of the discriminatory conditions present at Defendant's Website. By continuing to operate

   the Website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

   and segregation and deprives Plaintiff the full and equal enjoyment of the benefits of the programs

   and activities available to the general public. By encountering the discriminatory conditions at

   Defendant's Website, and knowing that it would be a futile gesture to attempt to utilize the Website

   unless he is willing to endure additional discrimination, Plaintiff is deprived of the meaningful

   choice of freely visiting and utilizing the same stores or Website readily available to the general

   public and is deterred and discouraged from doing so. By maintaining a Website with access and

   Rehab Act violations, Defendant deprives Plaintiff the equal access and participation in and

   benefits of its programs and activities as the non-visually disabled public.

          81.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

   of Defendant's discrimination until the Defendant is compelled to comply with the requirements

   of the Rehab Act.




                                                     22
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 23 of 26




             82.      Plaintiff has a realistic, credible, existing, and continuing threat of discrimination

   from the Defendant's non-compliance with the Rehab Act with respect to this Website as described

   above. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

   discrimination in violation of the Rehab Act by the Defendant. Plaintiff desires to access the

   Website to avail himself of the benefits, therein, and/or to assure himself that this Website is in

   compliance with the Rehab Act so that he and others similarly situated will have full and equal

   enjoyment of the Website without fear of discrimination.

             83.      The Plaintiff and all others similarly situated will continue to suffer such

   discrimination, injury, and damage without the immediate relief provided by the RA as requested

   herein.

             84.      Plaintiff is without adequate remedy at law and is suffering irreparable harm based

   on the facts alleged hereinabove.

             85.      Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

   fees, costs, and litigation expenses from the Defendant pursuant to the Rehab Act, 29 U.S.C. §

   794a.

             WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

             A. A declaration that determines that Defendant's Website at the commencement of the

                   subject lawsuit is in violation of the Rehabilitation Act;

             B. A declaration that Defendant's Website continues to be in violation of the

                   Rehabilitation Act;




                                                        23
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 24 of 26




          C. A declaration that Defendant has violated the Rehabilitation Act by failing to monitor

                and maintain its Website to ensure that it is readily accessible to and usable by persons

                with visual disabilities;

          D. Issuance of an Order directing Defendant to alter its Website to make it accessible to,

                and useable by, individuals with visual disabilities to the full extent required by the

                Rehabilitation Act;

          E. Issuance of an Order directing Defendant to evaluate and neutralize its policies and

                procedures towards persons with disabilities for such reasonable time so as to allow

                Defendant to undertake and complete corrective and remedial procedures;

          F. Issuance of an Order directing Defendant to continually update and maintain its

                Website to ensure that it remains fully accessible to and usable by visually disabled

                individuals;

          G. Award Plaintiff his attorney's fees, costs, and litigation expenses pursuant to 29 U.S.C.

                §794a; and

          H. Award such other relief as the Court deems just and proper, and/or is allowable under

                the Rehabilitation Act.

                                            COUNT III – TRESPASS

          86.       Plaintiff re-alleges paragraphs 1 through 53 as if set forth fully herein.

          87.       Plaintiff’s tangible personal property, being his computer, its hard drive, and the

   personal information and browsing history stored therein, has suffered a trespass by Defendant on

   each and every occasion that Plaintiff has accessed the Website, due to Defendant’s automatic

   installation of information gathering and tracking software and analytics, which are present on and

   through the Website, on Plaintiff’s computer.



                                                      24
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 25 of 26




          88.      At all relevant times, Plaintiff did not consent to and was unaware that the Website

   was placing software on his computer due to his inability to effectively communicate with and

   fully view and access the Website.

          89.      Plaintiff did not consent to the placement of the information gathering and tracking

   software on his computer and its hard drive; therefore, Defendant has committed a trespass against

   Plaintiff by placing such software on his computer and hard drive without his knowledge or prior

   consent.

          90.      By the acts described hereinabove, Defendant has repeatedly and persistently

   engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

   trespass.

          91.      Defendant’s automatic installation, operation, and execution of information

   gathering and tracking software on Plaintiff’s computer and its hard drive have directly and

   proximately impaired the condition and value of the Plaintiff’s computer, thereby causing Plaintiff

   damages.

          92.      The Website has a “Privacy Policy” that discusses the automatic gathering of

   information from, and the automatic placement of cookies and other information gathering

   software on, computers and electronic devices of users of the Website such as Plaintiff. A copy

   of that “Privacy Policy” is attached hereto as Exhibit “C” and its contents are incorporated herein

   by reference.

          93.      Defendant’s trespass to chattels, nuisance, and interference has caused real and

   substantial damage to Plaintiff as follows:

          a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

   computer (including space, memory, processing cycles, and internet connectivity);



                                                    25
Case 1:21-cv-21909-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 26 of 26




          b) By infringing on Plaintiff’s right to exclude others from his computer;

          c) By infringing on Plaintiff’s right to determine, as the owner of his computer, which

   programs should be installed and operated on his computer;

          d) By compromising the integrity, security, and ownership of Plaintiff’s computer; and

          e) By forcing Plaintiff to expend money, time, and resources in order to remove the

   programs that had been installed on his computer without notice or consent.

          94.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

   disregard for Plaintiff’s rights under the law.

          WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

   Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

   and equitable.

          DATED: May 21, 2021

   RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
   Counsel for Plaintiff                                  DURAN, P.A.
   4800 N. Hiatus Rd                                      Co-Counsel for Plaintiff
   Sunrise, FL, 33351                                     4640 N.W. 7th Street
   T. 954/362-3800                                        Miami, FL 33126-2309
   954/362-3779 (Facsimile)                               T. 305/266-9780
   Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                          Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                     PELAYO M. DURAN
         Fla. Bar No. 435384                                    Fla. Bar No. 0146595




                                                     26
